          Case 1:18-cr-00309-RA Document 39 Filed 03/10/21 Page 1 of 7
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED:


 UNITED STATES OF AMERICA,
                                                               No. 18-CR-309 (RA)
                          v.
                                                               OPINION & ORDER
 CARLOS MANUEL ARIAS-BAEZ,

                               Defendant.


RONNIE ABRAMS, United States District Judge:

       On February 2, 2021, Defendant Carlos Arias-Baez (“Arias”) filed an emergency motion

for sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A), seeking compassionate release in

light of the COVID-19 pandemic. Dkt. 34 (“Mot.”). Arias, who is currently incarcerated at FCI

McKean in Lewis Run, Pennsylvania, suffers from several health conditions that place him at an

increased risk for severe harm from COVID-19. Although the Government acknowledges that

Arias “has proffered a basis for the Court to find that extraordinary and compelling reasons for

release exist,” it opposes his motion on the ground that release would be inappropriate in light of

his underlying criminal conduct. Dkt. 36 (“Opp.”).

       The Court finds that extraordinary and compelling reasons exist to release Arias to home

incarceration, and that such a reduction is consistent with the sentencing factors set forth in

18 U.S.C. § 3553(a). As requested in his motion, Arias shall be placed on supervised release status

with home incarceration until January 19, 2023, the date on which he was expected to complete

his custodial sentence.
          Case 1:18-cr-00309-RA Document 39 Filed 03/10/21 Page 2 of 7




                                       BACKGROUND

       On October 25, 2018, Arias pleaded guilty to distributing and possessing with intent to

distribute a hundred grams and more of heroin in violation of 21 U.S.C. § 841(b)(1)(B). On March

1, 2019, this Court sentenced Arias to the mandatory-minimum term of 60 months’ imprisonment.

Arias has been incarcerated at FCI McKean ever since.

       On February 2, 2021, Arias filed the instant motion seeking compassionate release on the

basis that “the uncontrolled COVID-19 outbreak at FCI McKean” in conjunction with his untreated

hypertension, history of smoking, and weight places him at great risk of developing severe

complications from the virus. Mot. at 1. Since November 2020, Arias has registered elevated

blood-pressure readings and sought medical attention for headaches, dizziness, and blurred vision,

consistent with a diagnosis of hypertension. Citing data from the Centers for Disease Control and

Prevention (“CDC”), Arias avers that the combination of his underlying conditions puts him a

higher risk of serious illness, hospitalization, and death from COVID-19. Arias also argues that

the non-violent nature of his drug offense, his strong community ties, and his limited criminal

history weigh in favor of a sentence reduction. Arias attached to his motion a request for

compassionate release dated January 18, 2021 that he maintains he submitted to the Bureau of

Prisons (“BOP”).

       On February 9, the Government filed a letter opposing Arias’s motion on two grounds.

First, the Government asserted that Arias had not yet exhausted his administrative remedies as

required by 18 U.S.C. § 3582(c)(1)(A)(i), insisting that the BOP had not received any request from

Arias. Second, the Government argued that the sentencing factors set forth in 18 U.S.C. § 3553(a)

do not support Arias’s release from prison. On February 17, Arias wrote a letter that informed the




                                                2
           Case 1:18-cr-00309-RA Document 39 Filed 03/10/21 Page 3 of 7




Court of the BOP’s denial of his request for compassionate release, and attached that decision.

Dkt. 38.

                                       LEGAL STANDARD

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), a court may reduce the term of imprisonment “upon

motion of the defendant after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant's facility, whichever is

earlier.” 18 U.S.C. § 3582(c)(1)(A). The Court may order a sentence reduction upon finding that

(1) “extraordinary and compelling reasons warrant such a reduction,” (2) the reduction is

“consistent with applicable policy statements issued by the Sentencing Commission,” and (3) the

reduction is supported by the factors set forth in 18 U.S.C. § 3553(a). See id. The Court of Appeals

for the Second Circuit has stated that the First Step Act has “freed district courts to consider the

full slate of extraordinary and compelling reasons that an imprisoned person might bring before

them in motions for compassionate release.” United States v. Brooker, 976 F.3d 228, 237 (2d Cir.

2020). “The only statutory limit on what a court may consider to be extraordinary and compelling

is that ‘[r]ehabilitation . . . alone shall not be considered an extraordinary and compelling reason.’”

Id. at 238 (quoting 28 U.S.C. § 994(t) (emphasis in Brooker)).

                                           DISCUSSION

       As an initial matter, the Court notes that the BOP’s February 9, 2021 denial of Arias’s

request for compassionate release moots the Government’s first basis for opposing this motion.

That denial confirms that Arias has exhausted his administrative remedies and removes any

statutory impediment to a judicial reduction of his sentence. See 18 U.S.C. § 3582(c)(1).




                                                  3
             Case 1:18-cr-00309-RA Document 39 Filed 03/10/21 Page 4 of 7




       The Government “acknowledges that [Arias] has proffered a basis for the Court to find that

extraordinary and compelling reasons for release exist within the meaning of § 3582(c).” Opp. at

7. Arias is a 32-year old former smoker who is medically overweight and appears to suffer from

untreated hypertension. According to CDC guidance included with Arias’s motion, someone with

comorbidity, i.e., the simultaneous presence of two underlying conditions, is at a significantly

greater risk for hospitalization from COVID-19 than someone with only one such condition. See

Dkt. 34-7.

       The current conditions of Arias’s incarceration increase the possibility that he will be

exposed to the virus and suffer severe illness therefrom. Although the Court recognizes the

significant measures that BOP facilities have adopted to mitigate the spread of the virus, a

heightened risk of exposure is nonetheless “inherent to a carceral setting.” United States v.

Rodriguez, No. 17-CR-157 (VEC), 2020 WL 3051443, at *2 (S.D.N.Y. June 8, 2020); see also

United States v. Park, 456 F. Supp. 3d 557, 560 (S.D.N.Y. 2020) (“The nature of prisons –

crowded, with shared sleeping spaces and common areas, and often with limited access to medical

assistance and hygienic products – put those incarcerated inside a facility with an outbreak at

heightened risk.”). The experience of FCI McKean bears that out. According to the BOP, which

maintains updated data on the spread of the coronavirus in federal facilities, there are currently

three confirmed active cases of COVID-19 at FCI McKean, all among the inmate population. See

www.bop.gov/coronavirus/ (last accessed March 10, 2021). Those numbers fluctuate constantly.

On February 9, 2021, there were 30 active cases among the incarcerated population. Indeed, as of

that date, FCI McKean had documented a total 458 cases in the facility since the outset of the

pandemic. That figure comprises more than half of the current inmate population. In light of those




                                                4
          Case 1:18-cr-00309-RA Document 39 Filed 03/10/21 Page 5 of 7




conditions, and the current state of the pandemic, the Court finds Arias’s medical conditions

sufficiently extraordinary and compelling to convert his sentence to one of home incarceration.

       The Government, without disputing that the above conditions provide a basis for a sentence

reduction within the meaning of § 3582(c), maintains that the sentencing factors weigh against

Arias’s release.   The Court disagrees.     When deciding a motion for sentencing reduction,

“[a]pplication of the § 3553(a) factors requires an assessment of whether the relevant factors

outweigh the extraordinary and compelling reasons warranting compassionate release and whether

compassionate release would undermine the goals of the original sentence.” United States v.

Daugerdas, No. 09-CR-581, 2020 WL 2097653, at *4 (S.D.N.Y. May 1, 2020) (alterations and

internal quotation marks omitted). Among the pertinent factors to balance are the “nature and

circumstances of the offense and the history and characteristics of the defendant,” the need for the

sentence “to reflect the seriousness of the offense,” “to provide just punishment for the offense,”

“to protect the public from further crimes of the defendant,” “to provide the defendant with needed

educational or vocational training, [or] medical care” and “to avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of similar conduct.”

18 U.S.C. § 3553(a).

       Judges within the Second Circuit have granted motions for compassionate release when

there is not only an extraordinary and compelling reason to do so, but the sentencing factors

support such a reduction. See, e.g., United States v. Pellot, No. 19 CR 169 (VM), 2021 WL

807242, at *3 (S.D.N.Y. Mar. 3, 2021) (reducing sentence based in part on nonviolent nature of

drug offense, defendant’s history with substance abuse, and rehabilitative efforts); United States

v. Pappas, No. 17-CR-67 (LDH), 2020 WL 5658775, at *2 (E.D.N.Y. Sept. 23, 2020) (granting




                                                 5
          Case 1:18-cr-00309-RA Document 39 Filed 03/10/21 Page 6 of 7




compassionate release to defendant convicted of manufacturing marijuana based on non-violent

nature of crime, defendant’s minimal criminal history, and evidence of significant family ties).

       Although Arias’s underlying crime—possession of heroin with intent to distribute—is

undoubtedly serious, the sentencing factors nevertheless weigh in favor of compassionate release

in this case. Arias has no criminal history other than a 2016 conviction for possession of a forged

instrument in the second degree. He has no history of violence. As the Court recognized at

sentencing, drug addiction was an important cause of his conduct. Since his arrest, Arias has

engaged in documented efforts to overcome this addiction, particularly through participation in the

Residential Drug Abuse Program. Furthermore, in the more than twenty-eight months since he

has been incarcerated, Arias has not committed any disciplinary infractions. See Dkt. 34-2.

Granting compassionate release would also be consistent with the nature and circumstances of

Arias’s offense. Arias was not alleged to have been a leader or supervisor in the enterprise. His

offense did not involve weapons or violence. He pleaded guilty and accepted responsibility for

his actions. He also has strong community ties.

       In short, Arias’s documented efforts at rehabilitation, his limited and non-violent criminal

history, and personal circumstances suggest to the Court that Arias is unlikely to pose a danger to

the safety of the community upon his release from prison. After considering the factors set forth

in § 3553(a), the Court concludes that extraordinary and compelling reasons warrant a reduction

of Arias’s sentence.

                                        CONCLUSION

       For the foregoing reasons, Arias’s motion for compassionate release is GRANTED.

Arias’s previously imposed sentence is reduced to time served to be followed by a term of

supervised release, which shall be served on home incarceration, until January 19, 2023. See



                                                  6
          Case 1:18-cr-00309-RA Document 39 Filed 03/10/21 Page 7 of 7




18 U.S.C. § 3582(c)(1)(A) (authorizing the Court to “reduce the term of imprisonment (and []

impose a term of probation or supervised release with or without conditions that does not exceed

the unserved portion of the original term of imprisonment)”). All other terms of supervised release

previously imposed shall also apply. The Clerk of Court is respectfully directed to terminate the

motion pending at docket entry 34.



SO ORDERED.

Dated:    March 10, 2021
          New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge




                                                7
